 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KEON KYUN PARK,                                      Case No. 2:19-cv-01298-APG-BNW

 4          Petitioner,                                 ORDER

             v.
 5

 6 BRIAN E. WILLIAMS, et al.,

 7          Respondents.

 8

 9          Keon Kyun Park, who is apparently incarcerated in Nevada’s High Desert State Prison,

10 filed this petition for writ of habeas corpus under 28 U.S.C. § 2254 on July 26, 2019. ECF No. 1-

11 1. He also filed a motion for appointment of counsel. ECF No. 2.

12         Park has not paid the $5 filing fee and has not filed an application to proceed in forma

13 pauperis. However, I will not require him to pay the filing fee or file an application to proceed

14 in forma pauperis until after appointed counsel appears for him.

15         State prisoners applying for habeas corpus relief are not entitled to appointed counsel

16 unless the circumstances indicate that appointed counsel is necessary to prevent due process

17 violations. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing Kreiling v. Field, 431

18 F.2d 638, 640 (9th Cir. 1970) (per curiam). I may appoint counsel at any stage of the

19 proceedings if the interests of justice so require. See 18 U.S.C. § 3006A; see also Rule 8(c),

20 Rules Governing § 2254 Cases; Chaney, 801 F.2d at 1196. Park indicates he is serving a

21 sentence of life in prison without the possibility of parole. It appears the petition raises relatively

22 complex issues, and Park will not be able to adequately litigate this action without counsel. I

23 therefore find that appointment of counsel is in the interests of justice.
 1         I have examined Park’s petition, pursuant to Rule 4 of the Rules Governing Section 2254

 2 Cases in the United States District Courts. It merits service upon the respondents. I will order

 3 the petition served upon the respondents and will direct them to appear, but I will not require any

 4 further action on their part at this time.

 5         IT IS THEREFORE ORDERED that the Clerk of the Court shall separately file the

 6 habeas petition (ECF No. 1-1).

 7         IT IS FURTHER ORDERED that Park’s motion for appointment of counsel (ECF No. 2)

 8 is GRANTED. The Federal Public Defender for the District of Nevada (FPD) is appointed to

 9 represent Park. If the FPD is unable to represent him because of a conflict of interest or any

10 other reason, alternate counsel will be appointed. In either case, counsel will represent Park in

11 all federal court proceedings relating to this matter unless allowed to withdraw.

12         IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve upon

13 the FPD a copy of this order, together with a copy of the petition (ECF No. 1-1). The FPD will

14 have 30 days from the date of this order to file a notice of appearance or to indicate its inability

15 to represent Park.

16         IT IS FURTHER ORDERED that the requirement that Park pay the filing fee or file an

17 application to proceed in forma pauperis is suspended. The court will set a deadline for payment

18 of the filing fee after counsel appear for Park and the respondents.

19         IT IS FURTHER ORDERED that the Clerk of the Court shall add Aaron Ford, Attorney

20 General of the State of Nevada, as counsel for the respondents.

21         IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve upon

22 the respondents a copy of the petition (ECF No. 1-1) and a copy of this order.

23



                                                     2
 1         IT IS FURTHER ORDERED that the respondents will have 30 days from the date of this

 2 order to appear in this action. The respondents will not be required to respond to the petition at

 3 this time.

 4         Dated: August 8, 2019.

 5
                                                         __________________________________
 6                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
